DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) and Amendment filed on 22 July 2021.  Claims 1-6 and 8-17 are pending in the application.  Claims 1, 11, and 14 are independent. Claim 7 has been cancelled.

This application is a continuation of application Serial No. 15/954,254, filed on 16 April 2018, now US Patent 10,424,552; which claims benefit of 62/561,070, filed on 20 September 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 22 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,424,552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Election/Restrictions
In the response filed on 22 July 2021, claims 1-6 and 8-10 were amended and are now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The previously presented claims were directed to a metallic layer on a copper bond pad connected to a semiconductor die, whereas, independent claim 1 has been amended and is now drawn to a first metallic layer on a lead frame, and a clip attached to a portion of the lead frame, wherein the clip includes a second metallic layer having the same composition of materials as the first metallic layer, as shown in Figs. 4A and 4B of the instant application. Hence, claim 1 is now drawn to an independent or distinct species of Applicant’s invention than that previously presented for examination. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6 and 8-10 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
An applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined, that is, an applicant cannot switch inventions by way of an RCE as a matter of right, see MPEP § 706.07(h), subsection VI.(B). 



Specification
The amendment filed 22 July 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In paragraph [0016] of the specification: “In one example, the barrier layer includes at least 10 weight percent of a first metal consisting of nickel, cobalt, lanthanum, or cerium: at least 10 weight percent of a second metal, different from the first metal, selected from nickel, cobalt, lanthanum, or cerium; and at least 2 weight percent and less than 15 weight
percent of a third metal selected from tungsten or molybdenum.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Although the claims are drawn to a layer which includes the first metal, the second metal, and the third metal, Applicant’s originally-filed specification only describes a layer which includes metal grains which include at least the first metal and the second metal with a diffusion barrier filler which include the third metal between the metal grains, see, for example, the Abstract of the present application. 
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). In the instant application, the claims are drawn to a metal layer which includes a first metal, a second metal, and a third metal. However, Applicant’s originally-filed specification only describes a layer which includes metal grains which include at least the first metal and the second metal with a diffusion barrier filler which include the third metal between the metal grains. Hence, Applicant in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
Applicant’s originally-filed specification provided only a metallic layer which included metal grains including the first metal and the second metal with a diffusion barrier filler of the third metal between these metal grains. Furthermore, there is no evidence that the specification contemplated a more generic metallic layer. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. Disclosure of a metallic layer which included metal grains of the first metal and the second metal with a diffusion barrier filler of the third metal between the metal grains does not entitle the inventor to claim any and all metallic layers which include the first, second, and third metals.  

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a layer including metal grains and a diffusion barrier filler between the metal grains, wherein the metal grains include at least 10 weight percent of a first metal selected from the group consisting of nickel, cobalt, lanthanum, and cerium; the metal grains include at least 10 weight percent of a second metal, different from the first metal, selected from the group consisting of nickel, cobalt, lanthanum, and cerium; and the diffusion barrier filler includes at least 2 weight percent of a third metal selected from the group consisting of tungsten and molybdenum does not reasonably provide enablement for broadly claiming a layer including: at least 10 weight percent of a first metal selected from the group consisting of nickel, cobalt, lanthanum, and cerium; at least 10 weight percent of a second metal, different from the first metal, selected from the group consisting of nickel, cobalt, lanthanum, and cerium; and at least 2 weight percent of a third metal selected from the group consisting of tungsten and molybdenum. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Applicant discloses that the “barrier layer 116 includes metal grains 120 and a diffusion barrier filler 122 between the metal grains 120.” Applicant’s invention is clearly drawn to a layer which has metal grains with a diffusion barrier layer between the grains, see the Abstract and paragraphs [0024]-[0025] of Applicant’s specification.
  

Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive. Applicant has amended the specification to include support for the pending claims does not overcome the rejection of claims under11-17 under 35 U.S.C. 112(a). However, this amendment to the specification has been objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. Applicant’s originally-filed specification provided only a metallic layer which included metal grains of the first metal and the second metal with a diffusion barrier filler of the third metal between these metal grains. There is no evidence that Applicant’s originally-filed specification contemplated a more generic metallic layer. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. Disclosure of a metallic layer which included metal grains of the first metal and the second metal with a diffusion barrier filler of the third metal between the metal grains does not entitle the inventor to claim any and all metallic layers which include the first, second, and third metals.  
Although a barrier layer is disclosed that has metal grains with a diffusion barrier filler between the metal grains, there is no express disclosure of a layer which has metal grains including the recited first, second, and third metals in the claimed weight percentages.  Applicant clearly discloses that the third metal diffuses out of interiors of the metal grains to accumulate in the diffusion barrier filler between the metal grains. A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by the disclosure of an application as filed.  The In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Applicant’s disclosure fails to disclose a barrier layer having grains comprising the first, second, and third metals.  Rather, Applicant clearly discloses that the barrier layer 116 has metal grains, with a diffusion barrier filler between the metal grains, thereby providing two advantages for the microelectronic device 100. First, the metal grains 120 may combine with tin in the solder bump 118 to form mixed tin intermetallic compounds 124, precluding or reducing formation of the brittle tin-nickel intermetallic compound Ni3Sn4. The mixed tin intermetallic compounds 124 are more ductile than Ni3Sn4, and thus less prone to breaking and forming voids when the bump bond structure 110 is stressed, advantageously reducing reliability problems. Second, the tungsten or molybdenum in the diffusion barrier filler 122 reduces diffusion of copper through the barrier layer 116; copper has a lower rate of diffusion through the barrier layer 116 than through an equal thickness of nickel. In this case, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, that applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).
Under Vas-Cath, Inc. v. Mahurkar, to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the with reasonable clarity to those skilled in the art that the Applicant was in possession of the invention as presently claimed.  Since Applicant has only disclosed a barrier layer which has metal grains of the first and second metals, with a diffusion barrier filler of the third metal between the metal grains, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the pending claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822